DETAILED ACTION
This action is responsive to the application filed on June 26, 2020.
 Claims 1-30 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Drawings 
The drawings filed on June 26, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 07, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-24 are rejected under 35 U.S.C. § 101 as directed to non-statutory subject matter.
 	Referring to claim 19, the broadest reasonable interpretation of a claim drawn to a machine-readable medium that typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Paragraph [0394] recites “Operations of processes described herein can be performed in any suitable order unless otherwise indicated herein or otherwise clearly contradicted by context. In at least one embodiment, a process such as those processes described herein (or variations and/or combinations thereof) is performed under control of one or more computer systems configured with executable instructions and is implemented as code (e.g., executable instructions, one or more computer programs or one or more applications) executing collectively on one or more processors, by hardware or combinations thereof. In at least one embodiment, code is stored on a computer-readable storage medium, for example, in form of a computer program comprising a plurality of instructions executable by one or more processors. In at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that excludes transitory signals” The claim language recites“A machine-readable medium” rather than” A computer-readable storage medium” as described in the specification. Thus, that paragraph incorporates the suggestion that the A machine-readable medium is not only a storage medium, therefore not excluding signal from it. See MPEP. 2111.01. When the broadest reasonable interpretation covers a signal per se the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter, See In Re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2           Examiner suggests that the Applicant might, for example amend the claims to limit to a known statutory medium, such as a “ A non-transitory computer-readable storage medium…” which the examiner could interpret as including physical storage embodiments such as memory or a hard disk and excluding non-statutory signals. Examiner notes that care should be taken when using a term in the claims, as terms should have supporting basis in the description. See MPEP 608.01(o). 
  	With respect to claims 20-24, as being dependent on claim 19 fail to provide remedy for the deficiency suffered by claim 19,thus also reject under 35 U.S.C. 101 subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8, 13-14, 19-20 and 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siani Cohen et al. (US Pub. No. 2020/0380060 – hereinafter Cohen).
  	With respect to claim 1, Cohen teaches a processor (see abstract and paragraph [0310], a website building system (WBS) including a processor implementing a machine learning feedback), comprising:   	one or more circuits to use one or more neural networks to generate one or more second graphical user interfaces based, at least in part, on one or more functional features of one or more first graphical user interfaces (see abstract and paragraph [0038], the tasks include at least one multi-component task improving site function. The multi-component task can be component grouping, component group labeling, component ordering, object analysis, object transformation, desktop to mobile transformation, importation of websites, template replacement, support of responsive editors or alternate design suggestion. See paragraph [0112], ML models 317 may be any suitable model for the task or activity implemented by each per activity AI unit 310. Machine learning models are known in the art and are typically some form of neural network. The term refers to the ability of systems to recognize patterns on the basis of existing algorithms and data sets to provide solution concepts. The more they are trained, the greater knowledge they develop. See paragraph [0114], ML models 317 may implement statistical algorithms, such as dimensionality reduction, hypothesis testing, one-way analysis of variance (ANOVA) testing, principal component analysis, conjoint analysis, neural networks, support vector machines, decision trees (including random forest methods), ensemble methods, and other techniques. Other ML models 317 may be generative models (such as Generative Adversarial Networks or auto-encoders) to generate solution elements (such as website building system elements and media objects). See figure 6 and paragraphs [0119]-[0120], method implemented by one type of ML model 317, for the task of layout understanding and component grouping. ML model 317 of FIG. 5 may be recurrent neural network (RNN) or a long short-term memory (LSTM) based and may initially extract (step 210) web elements to be processed. In step 212, ML model 317 may extract the relevant features of the web elements or components, such as their geometric properties (position on the page, size and depth), type and other metadata (text font and size, image embedding, content (or parts thereof), links to other components, template information, editing history, associated code, etc.). These features are then processed by a multi layered RNN/LSTM model in order to produce embeddings for each component. These embeddings are then clustered (step 214) into groups. Pages may be labelled by manually grouping elements which are required to remain together when rendering the site in a new aspect ratio (for example, mobile view) or a different target display. These labelled pages comprise the ground truth with which the ML model 317 is trained via supervised learning, in order to successfully identify groups of elements. The RNN/LSTM model is trained using a contrastive or triplet loss function, whereby the ground truth group labels are processed into an adjacency matrix (target signal) and the output embeddings of the model are used to generate a distance matrix between element pairs (predicted signal). Since each site is different, in step 216, the resultant layout definitions (or other classifications) may be clustered with a clustering model, to define the best groups to use for the site it is operating on. Furthermore, see paragraphs [0210], [0215], [0225], [0253]-[0254], [0258], [0263], [0265], [0278] and figure 8, desktop to mobile transformer 406 may use a desktop to mobile transformer AI unit 310 that can be trained using the relevant rule engine on existing sites. It may also be trained using previously converted sites (which may have been edited by their designer to improve the suggested rule-based version). It may also be trained based on newly converted sites, i.e., based on the changes made by the users to sites converted using the model).  	With respect to claim 2, Cohen teaches wherein the one or more neural networks are further to generate the one or more second graphical user interfaces based on one or more visual features of the one or more first graphical user interfaces, the one or more functional features and the one or more visual features to be determined using the one or more neural networks (see figure 6 and paragraphs [0119]-[0120], a method implemented by one type of ML model 317, for the task of layout understanding and component grouping. ML model 317 of FIG. 5 may be recurrent neural network (RNN) or a long short-term memory (LSTM) based and may initially extract (step 210) web elements to be processed. In step 212, ML model 317 may extract the relevant features of the web elements or components, such as their geometric properties (position on the page, size and depth), type and other metadata (text font and size, image embedding, content (or parts thereof), links to other components, template information, editing history, associated code, etc.). These features are then processed by a multi layered RNN/LSTM model in order to produce embeddings for each component. These embeddings are then clustered (step 214) into groups. Pages may be labelled by manually grouping elements which are required to remain together when rendering the site in a new aspect ratio (for example, mobile view) or a different target display. These labelled pages comprise the ground truth with which the ML model 317 is trained via supervised learning, in order to successfully identify groups of elements. The RNN/LSTM model is trained using a contrastive or triplet loss function, whereby the ground truth group labels are processed into an adjacency matrix (target signal) and the output embeddings of the model are used to generate a distance matrix between element pairs (predicted signal). Since each site is different, in step 216, the resultant layout definitions (or other classifications) may be clustered with a clustering model, to define the best groups to use for the site it is operating on. Furthermore, see paragraphs [0129], [0132], [0143], [0165]-[0168], [0214], [0219], [0225], [0288], [0301]).
  	With respect to claims 7-8, the claims are directed to a system that corresponds to the processor recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Cohen also teaches such a system in figure 2).  	With respect to claims 13-14, the claims are directed to a method that corresponds to the processor recited in claims 1-2, respectively (see the rejection of claims 1-2 above).  	With respect to claims 19-20, the claims are directed to a medium that corresponds to the processor recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Cohen also teaches such a medium in paragraph [0310]).   	With respect to claims 25-26, the claims are directed to an interface translation system that corresponds to the processor recited in claims 1-2, respectively (see the rejection of claims 1-2 above; wherein Cohen also teaches such a system in figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9-12, 15-18, 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Siani Cohen et al. (US Pub. No. 2020/0380060) in view of Wang et al. (US Pub. No. 2021/0019541 – hereinafter Wang).  	With respect to claim 3, Cohen is silent to disclose wherein the one or more circuits are further to translate the one or more functional features and the one or more visual features to a set of feature vectors adhering to a common schema.  	However, in an analogous art, Wang teaches wherein the one or more circuits are further to translate the one or more functional features and the one or more visual features to a set of feature vectors adhering to a common schema (see paragraph [0051], the compute components 110 can implement the identifier 126 to detect identities of faces in facial images and compare the identities of faces in different facial images to determine whether the different facial images correspond to a same or different identity. The identifier 126 can thus compare identity information from different facial images and ensure consistency of identities between facial images before and after visual attribute transfers (e.g., source and target images, respectively) and/or between facial images associated with a same user. In some cases, the identifier 126 can detect features in images, generate feature vectors for the images based on the detected features, and determine a similarity between the feature vectors. The similarity can indicate whether the image associated with one feature vector corresponds to the same or different identity as another image associated with another feature vector. See paragraph [0075], the identifier 126 can select dominant features between two feature vectors associated with the images (e.g., input image 202 and target image 206B), and remove or limit noise in the image data. In some implementations, the identifier 126 can generate a feature vector with a certain dimension (e.g., 256 or any other dimension). The identifier 126 can compare the feature vectors of the source and target images (e.g., input image 202 and target image 206B respectively) using, for example, cosine distance. Furthermore, see paragraph [0138]).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cohen’s teaching, which uses a website building system (WBS) including a processor implementing a machine learning feedback-based proposal module and a database storing at least the websites of a plurality of users of the WBS, and components of the websites, by translating functional features and visual features to a set of feature vectors adhering to a common schema as suggested by Wang, as Wang would determine similarities between feature vectors. The similarity can indicate whether the image associated with one feature vector corresponds to the same or different identity as another image associated with another feature vector, also may compare the feature vectors of the source and target images using, for example, cosine distance.	  	With respect to claim 4, Wang teaches wherein the one or more neural networks include a variational autoencoder (VAE) to encode the set of feature vectors into a latent space defining one or more constraints for the one or more second graphical user interfaces (see paragraph [0133], the image processing system 100 can determine whether the first image and the second image match at least partially using one or more Variational Autoencoder-Generative Adversarial Networks (VAE-GANs). Each of the one or more VAE-GANs can include, for example, an encoder (e.g., 120A, 120B), a generator (e.g., 122A, 122B), a discriminator (e.g., 124A, 124B), and/or an identifier (e.g., 126). In some implementations, the image processing system 100 can use the discriminator (e.g., 124A, 124B) to compare the first set of features from the first image with the second set of features from the second image in order to determine whether the first image and the second image match at least partially and/or distinguish between the first image and the second image).  	With respect to claim 5, Wang teaches wherein the one or more neural networks include a generative adversarial network (GAN) to generate the one or more second graphical user interfaces based at least in part upon the one or more constraints defined by the latent space as input to the GAN (see paragraphs [0035], [0133], the image processing system 100 can determine whether the first image and the second image match at least partially using one or more Variational Autoencoder-Generative Adversarial Networks (VAE-GANs). Each of the one or more VAE-GANs can include, for example, an encoder (e.g., 120A, 120B), a generator (e.g., 122A, 122B), a discriminator (e.g., 124A, 124B), and/or an identifier (e.g., 126). In some implementations, the image processing system 100 can use the discriminator (e.g., 124A, 124B) to compare the first set of features from the first image with the second set of features from the second image in order to determine whether the first image and the second image match at least partially and/or distinguish between the first image and the second image).  	With respect to claim 6, Cohen teaches wherein the one or more constraints correspond to a platform on which the one or more second graphical users interfaces are to be presented (see abstract and paragraph [0038], the tasks include at least one multi-component task improving site function. The multi-component task can be component grouping, component group labeling, component ordering, object analysis, object transformation, desktop to mobile transformation, importation of websites, template replacement, support of responsive editors or alternate design suggestion. Furthermore, see paragraph [0265], desktop to mobile transformer 406 may use a desktop to mobile transformer AI unit 310 that can be trained using the relevant rule engine on existing sites. It may also be trained using previously converted sites (which may have been edited by their designer to improve the suggested rule-based version). It may also be trained based on newly converted sites, i.e., based on the changes made by the users to sites converted using the model).    	With respect to claims 9-12, the claims are directed to a system that corresponds to the processor recited in claims 3-6, respectively (see the rejection of claims 3-6 above).
  	With respect to claims 15-18, the claims are directed to a method that corresponds to the processor recited in claims 3-6, respectively (see the rejection of claims 3-6 above). 	With respect to claims 21-24, the claims are directed to a medium that corresponds to the processor recited in claims 3-6, respectively (see the rejection of claims 3-6 above).  	With respect to claims 27-30, the claims are directed to an interface translation system that corresponds to the processor recited in claims 3-6, respectively (see the rejection of claims 3-6 above).

Additional Claim Rejections - 35 USC § 103
Claims 3, 9, 15, 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Siani Cohen et al. (US Pub. No. 2020/0380060) in view of Kumar et al. (US Pub. No. 2019/0250891 – hereinafter Kumar).  	With respect to claim 3, Cohen is silent to disclose wherein the one or more circuits are further to translate the one or more functional features and the one or more visual features to a set of feature vectors adhering to a common schema.  	However, in an analogous art, Kumar teaches wherein the one or more circuits are further to translate the one or more functional features and the one or more visual features to a set of feature vectors adhering to a common schema (see paragraph [0093], annotated training samples 368 may be passed to a feature extraction engine 366. Feature extraction engine 366 may implement, for example, a deep CNN to derive features at different levels from the images of various components. In contrast, conventional computer vision-based techniques may involve laborious task of feature engineering, where features that are distinct for a particular UI component may be identified manually and sent to a classifier, such as a support vector machine (SVM) or a shallow neural network. See paragraph [0107], in some cases, model generation system 330 may not accurately detect or classify the UI components in the GUI screen image. A feedback process may be used to provide feedback to model generation system 330 to correct the generated GUI model. For example, a developer may review GUI model 306 and identify undetected or misclassified UI components, and provide the image of the identified undetected or misclassified UI components and the correct labels to model generation system 330 through an optional feedback module 304. For example, if there is a UI component that has been misclassified or undetected by model generation system 330 (more specifically, object detection module 354), the image of the misclassified or undetected UI component or the GUI screen image that includes the misclassified or undetected UI component may be provided to model generation system 330 through REST service 340, along with the correct label for the misclassified or undetected UI component. The feedback information may be used by feature extraction engine 366 to extract features (e.g., feature maps or feature vectors) from the image of the misclassified or undetected UI component or the GUI screen image as described above. In some embodiments, the features extracted from the user feedback may be sent to a feature clustering module 372. See paragraph [0123], at 508, certain features may be extracted from the training image. For example, as described above with respect to feature extraction engine 366, a deep CNN may be used to extract various features (e.g., feature vectors or feature maps) at different levels from the training image. Different features may be extracted using different filters. For example, a filter may be used to convolute with the training image to a feature map that includes the edges or contours of objects in the training image. The types of features to be extracted may be automatically determined during the training process such that different types of UI components can be accurately detected and classified based on the extracted features).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cohen’s teaching, which uses a website building system (WBS) including a processor implementing a machine learning feedback-based proposal module and a database storing at least the websites of a plurality of users of the WBS, and components of the websites, by translating functional features and visual features to a set of feature vectors adhering to a common schema as suggested by Kumar, as Kumar would extract features (e.g., feature maps or feature vectors) from the image of the misclassified or undetected UI component or the GUI screen image in order to derive features at different levels from the images of various components.
    	With respect to claim 9, the claim is directed to a system that corresponds to the processor recited in claim 3, respectively (see the rejection of claim 3 above).
  	With respect to claim 15, the claim is directed to a method that corresponds to the processor recited in claim 3, respectively (see the rejection of claim 3 above). 	With respect to claim 21, the claim is directed to a medium that corresponds to the processor recited in claim 3, respectively (see the rejection of claim 3 above).  	With respect to claim 27, the claim is directed to an interface translation system that corresponds to the processor recited in claim 3, respectively (see the rejection of claim 3 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Tan et al. (US Pub. No. 2021/0334598) set forth techniques for optimizing deep learning model performance using image harmonization as a pre-processing step. According to an embodiment, a method comprises decomposing, by a system operatively coupled to a processor, an input image into sub-images. The method further comprises harmonizing the sub-images with corresponding reference sub-images of at least one reference image based on two or more different statistical values respectively calculated for the sub-images and the corresponding reference-sub images, resulting in transformation of the sub-images into modified sub-images images. In some implementations, the modified sub-images can be combined into a harmonized image having a more similar appearance to the at least one reference image relative to the input image. In other implementations, harmonized images and/or modified sub-images generated using these techniques can be used as ground-truth training samples for training one or more deep learning model to transform input images with appearance variations into harmonized images (see abstract).   
   	Gregson et al. (US Pub. No. 2020/0372638) set forth a method for screening a set of histopathology tissue samples representing a region of interest for abnormalities. A pattern recognition classifier is trained on a first set of images, each representing a tissue sample that is substantially free of abnormalities, and a second set of images, each representing one of the set of histopathology tissue samples representing the region of interest. At least one performance metric from the pattern recognition classifier is generated. A given performance metric represents one of an accuracy of the classifier in discriminating between images representing tissue that is substantially free of abnormalities and images of histopathology tissue samples representing the region of interest and a training rate of the pattern recognition classifier. A likelihood of abnormalities in the region of interest is determined from the at least one performance metric from the pattern recognition classifier (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192